United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   June 16, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-60576
                          Summary Calendar



     JOSE CONSTANTINO GUZMAN VELAZQUEZ,

                                          Petitioner,

          versus

     ALBERTO R. GONZALES,
     U.S. ATTORNEY GENERAL,

                                          Respondent.



                Petition for Review of an Order of
                 the Board of Immigration Appeals
                       USDC No. A26 897 715




Before KING, GARWOOD and SMITH, Circuit Judges.
PER CURIAM:*

     Jose Constantino Guzman Velazquez, a citizen of El Salvador,

petitions for review of the Board of Immigrations Appeals’ (“BIA”)

decision summarily affirming the Immigration Judge’s order of

removal and denial of applications for asylum and withholding of

deportation and relief under the Convention Against Torture.

     An alien must file his petition for review “not later than 30


     *
      Pursuant to 5TH CIR. R. 47.5 the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
days after the date of the final order of removal.”          8 U.S.C.    §

1252(b)(1).      The   30-day   filing   deadline    is   jurisdictional.

Navarro-Miranda v. Ashcroft, 330 F.3d 672, 676 (5th Cir. 2003).

       The 30-day filing deadline began to run in the instant case on

Monday, May 23, 2005, when the BIA issued its decision and wrote a

letter to Velazquez’s counsel at his address of record transmitting

to him a copy of the decision.     The deadline expired on Wednesday,

June 22, 2005.    See Karimian-Kaklaki v. I.N.S., 997 F.2d 108, 110-

11 (5th Cir. 1993).    Velazquez’s petition for review, received and

filed on June 23, 2005, was one day late.**         Because the petition

for review was untimely, this court lacks jurisdiction.                 See

Karimian-Kaklaki, 997 F.2d at 111-13; Guirguis v. I.N.S., 993 F.2d
508, 509-10 (5th Cir. 1993); see also Navarro-Miranda, 330 F.3d at

676.

                 DISMISSED FOR LACK OF JURISDICTION.




       **
         The certificate of service on the petition for review
reflects that it was mailed June 22, 2005.       The date of this
court’s receipt of the petition for review, not the date of its
mailing, controls. See, e.g., Navarro-Miranda, 330 F.3d at 676.
Petitioner, requested by this court to address whether the petition
for review was timely filed, admits that it was one day late, and,
although he requests that “this Court will nevertheless accept its
filing of his petition,” he suggests no legal (or factual) grounds
for doing so.

                                    2